NEBEKER, Chief Judge,
concurring:
Because the . Board’s proffered reasons and bases are inadequate, I agree with my colleagues that remand is the appropriate outcome in the instant case. The Board’s decision does not, in any way, address the appellant’s assertion that he was forced to join the BC. However, an adequately explained finding of membership in the BC, absent coercion, is an adequate basis to deny benefits, standing alone. See Tulingan v. Brown, 9 Vet.App. 484 (1996).
To the extent that the Court’s opinion implies that a statute or regulation is a necessary predicate for the Board’s taking of official notice of the October 1944 report (see R. at 5-6), our Tulingan opinion suggests otherwise. Tulingan, 9 Vet.App. at 486. As such, the Court’s present opinion cannot be read as inconsistent with Tulingan, absent an en banc decision.